Stanfield v O & B Hacking Corp. (2015 NY Slip Op 00746)





Stanfield v O & B Hacking Corp.


2015 NY Slip Op 00746


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2014-03232
 (Index No. 16586/12)

[*1]Kirke Stanfield, appellant,
v O & B Hacking Corp., et al., respondents.


Chirico Law, PLLC, Brooklyn, N.Y. (Vincent Chirico of counsel), for appellant.
Gerber & Gerber, PLLC, Brooklyn, N.Y. (Thomas Torto and Jason Levine of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), entered June 26, 2013, which denied her motion for summary judgment on the issue of liability.
ORDERED that the order is affirmed, with costs.
In support of her motion for summary judgment on the issue of liability, the plaintiff established her prima facie entitlement to judgment as a matter of law, including her freedom from comparative fault (see Kusz v New York City Tr. Auth., 88 AD3d 768; Martinez v Kreychmar, 84 AD3d 1037, 1038; Rosenblatt v Venizelos, 49 AD3d 519, 520). However, in opposition thereto, the defendants raised a triable issue of fact, inter alia, as to how the subject accident occurred (see Alvarez v Prospect Hosp., 68 NY2d 320, 324; Batties v City of New York, 118 AD3d 650).
The parties' remaining contentions are either without merit or need not be reached in light of our determination.
Accordingly, the Supreme Court properly denied the plaintiff's motion for summary judgment on the issue of liability.
RIVERA, J.P., DICKERSON, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court